Citation Nr: 0127165	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1997.  This case comes before the Board of Veterans' 
Appeals (Board) from a rating decision of March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The claims folder was 
subsequently transferred to the RO in Los Angeles, 
California, and then back to Huntington.

The veteran's claim was remanded in March 2001.  

Although the RO issued a Statement of the Case in November 
1999 and subsequent Supplemental Statements of the Case 
regarding the issues challenging the propriety of the initial 
noncompensable ratings for gouty arthritis of the right big 
toe, gouty arthritis of the right knee, post operative 
hemorrhoidectomy, and an appendectomy scar, the veteran never 
filed a Substantive Appeal regarding these issues.  The 
rating decision granting service connection for these issues 
was issued in March 1999, mailed in April 1999, and the 
Statement of the Case was issued in November 1999, meaning 
that the veteran had until April 2000 to file a timely 
Substantive Appeal.  38 C.F.R. § 20.302.  Although the 
veteran filed a Form 1-9 (Appeal to Board of Veterans 
Appeals) in April 2000, the veteran explicitly stated, "I am 
in receipt of the Statement of the Case dated 11/06/1999.  
The issue I wish to appeal is service connection for PTSD."  
38 C.F.R. § 20.202 specifically states that if the Statement 
of the Case addresses several issues, then the Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically 
identify the issues appealed.  Since the veteran indicated 
that the issue he wished to appeal was limited to PTSD, it is 
determined that the other four issues are not in appellate 
status.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, i. e, diagnosis should conform to DSM-IV; a 
link, established by medical evidence, between current 
symptoms and an in- service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to  that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the  veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (2001).

The veteran's DD-214 shows that he participated in the 
Persian Gulf War while with the Marines and that he received 
the Combat Action Ribbon.  Manual M21-1, Part III, Chapter 5, 
paragraph 14, Change 74, indicates that receipt of a Combat 
Action Ribbon will be considered evidence of participation in 
a stressful episode.  As the veteran's receipt of the Combat 
Action Ribbon qualifies as participation in an in-service 
stressor pursuant to 3.304 (f), the question that must be 
addressed is whether the veteran has PTSD or not.  

The veteran's service medical records show that he was 
diagnosed with PTSD while in service.  In fact, a physical 
evaluation board found that the veteran had PTSD as a 
condition that rendered him unfit for service.  However, at a 
November 1998 VA examination, the examiner only diagnosed the 
veteran with alcohol dependence, chronic, very severe, 
currently in only short remission, non service-connected.  
The examiner commented that there was not sufficient credible 
evidence for PTSD other than the veteran's verbal report 
which was being influenced by his father's history of PTSD.  
The examiner also commented that although the veteran was 
certainly showing some mild symptoms of depression and 
anxiety, he felt that these were in response to the veteran's 
alcohol dependence, the separation he had from his wife, and 
the inconsistency in locale, as well as some other factors, 
rather than to anything along the line of PTSD.  

The veteran was scheduled for another VA examination in May 
2000, but did not report for said examination.  However, the 
veteran indicated at his hearing before the traveling member 
of the Board in August 2001 that he did not receive notice of 
the examination, and that he would like to report for another 
examination.  In light of the inconsistencies between the 
service medical records and the November 1998 VA examination 
regarding the question of whether the veteran has PTSD, the 
veteran should be scheduled for another VA psychiatric 
examination to determine whether he has PTSD.  If the 
examiner determines that the veteran does not have PTSD, 
he/she must specifically comment on the finding in the 
service medical records that the veteran did have PTSD.  

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.

3.  After any treatment records are 
obtained in accordance with paragraph 
two, the RO should take the appropriate 
steps to contact the veteran at his 
correct address, and schedule him for a 
VA psychiatric examination to determine 
whether he has PTSD.  The examination 
should be carried out by a physician who 
has not examined the veteran before.  A 
copy of the letter advising the veteran 
of the date, time and location of the 
examination should be placed in the 
claims folder.  In reaching a 
determination as to whether the veteran 
has PTSD, the examiner should take into 
account, his own findings on examination 
of the veteran, the entire medical 
record, the veteran's combat record, and 
all applicable provisions of DSM-IV.  If 
it is determined that the veteran does 
not have PTSD, the examiner must 
specifically comment on the findings in 
service showing that the veteran did have 
PTSD.  All special studies or tests, as 
deemed appropriate by the examiner, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should thereafter readjudicate 
the veteran's claim of service connection 
for PTSD.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




